DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–14 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0242527 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 26 March 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: y (e.g., FIGS. 1, 2, and 4), z (e.g., FIG. 3), and k (e.g., FIGS. 3 and 4). Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
BATTERY INCLUDING TENSIONING BAND BONDED TO SIDE WALLS OF BATTERY CELLS BY BAND BONDING MATERIAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 12 is/are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "high-grade steel." The term "high" is a relative term which renders the claim indefinite. The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "high-grade steel" is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4–14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (WO 2012/165493 A1, hereinafter Okada).
Regarding claim 1, Okada discloses a battery (FIG. 1, [0040]) comprising:
a plurality of battery cells (1), which are assembled to form a cell stack (3) and are received in a cell housing (4, 5, 6, 7, 8, 21; [0041]),
wherein the battery cells (1) are bonded to a base (21) of the cell housing (4, 5, 6, 7, 8, 21) by a heat conductive bonding material (see thermally conductive paste, [0052]),
a plurality of spacer elements (2, [0040]),
wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0043]), and
two end plates (5), which delimit the cell stack (3) at ends (FIG. 2, [0044]),
wherein the end plates (5) are connected by at least one tensioning band (6) that at least partially surrounds the cell stack (3) circumferentially (FIG. 2, [0045]),
wherein the at least one tensioning band (6) is bonded to side walls of the battery cells (1) by a band bonding material (9, [0058]).
Regarding claim 2, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized that the band bonding material (9) has heat conductive additives (see thermally conductive power, [0060]).
Regarding claim 4, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the band bonding material (9) has a layer thickness which is greater than a maximum permissible particle size for a residual dirt requirement in the battery (see thickness, [0059]).
Regarding claim 5, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) has an electrically insulating coating (4, [0049]).
Regarding claim 6, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) is connected to the end plates (5) with material fit, or with form fit or with a combination of material fit and form fit (FIG. 2, [0048]).
Regarding claim 7, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that, in a region of a connection to the end plates (5), the at least one tensioning band (6) has a slot (FIG. 1, [0049]) which extends in a width direction of the at least one tensioning band (6),
wherein ends of the slot (FIG. 1, [0049]) are spaced from side edges of the at least one tensioning band (6).
Regarding claim 8, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the slot has rounded portions at the ends of the slot (FIG. 2, [0049]).
Regarding claim 9, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) and/or the end plates (5) is/are made from a metal material ([0044], [0045]).
Regarding claim 10, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that battery is a lithium-ion battery (FIG. 1, [0042]).
Regarding claim 11, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (5) is connected to the end plates (5) by welding, or with form fit or with a combination of welding and form fit (FIG. 2, [0048]).
Regarding claim 12, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the at least one tensioning band (6) and/or the end plates (5) is/are made from steel, high-grade steel or an aluminum alloy ([0044], [0045]).
Regarding claim 13, Okada discloses method for producing a battery (FIG. 1, [0040]), the method comprising the following steps:
providing a plurality of battery cells (1), which are assembled to form a cell stack (3) and are received in a cell housing (4, 5, 6, 7, 8, 21; [0041]),
bonding the battery cells (1) to a base (21) of the cell housing (4, 5, 6, 7, 8, 21) with a heat conductive bonding material (see thermally conductive paste, [0052]),
providing a plurality of spacer elements (2, [0040]),
arranging a spacer element (2) of the plurality of spacer elements (2) in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0043]),
providing two end plates (5), which delimit the cell stack (3) at the ends (FIG. 2, [0044]),
connecting the end plates (5) by at least one tensioning band (6) that at least partially surrounds the cell stack (3) circumferentially (FIG. 2, [0045]), and
bonding the at least one tensioning band (6) to the side walls of the battery cells (1) with a band bonding material (9, [0058]).
Regarding claim 14, Okada discloses all claim limitations set forth above and further discloses a method:
characterized in that battery is a lithium-ion battery (FIG. 1, [0042]).

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto et al. (US 2013/0004822 A1, hereinafter Hashimoto).
Regarding claim 1, Hashimoto discloses a battery (10, [0054]) comprising:
a plurality of battery cells (1), which are assembled to form a cell stack (5) and are received in a cell housing (16, [0054]),
wherein the battery cells (1) are bonded to a base (16B) of the cell housing (16) by a heat conductive bonding material (18, [0085]),
a plurality of spacer elements (2, [0058]),
wherein a spacer element (2) of the plurality of spacer elements (2) is arranged in each case between two adjacent battery cells (1) of the plurality of battery cells (1, [0058]), and
two end plates (3), which delimit the cell stack (5) at ends (FIG. 2, [0058]),
wherein the end plates (3) are connected by at least one tensioning band (4) that at least partially surrounds the cell stack (5) circumferentially (FIG. 2, [0058]),
wherein the at least one tensioning band (4) is bonded to side walls of the battery cells (1) by a band bonding material (18, [0071]).
Regarding claim 3, Okada discloses all claim limitations set forth above and further discloses a battery:
characterized in that the band bonding material (18) is the same heat conductive bonding material (18) with which the battery cells (1) are bonded to the base (16B) of the cell housing (16, [0053]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725